Case: 10-50050     Document: 00511242113          Page: 1    Date Filed: 09/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 23, 2010
                                     No. 10-50050
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CEDRIC BINION,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-2062-1


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
        Following a bench trial on stipulated facts, Cedric Binion was convicted of
one charge of failing to register as a sex offender and was sentenced to serve
30 months in prison. We are now presented with Binion’s challenge to this
conviction.    His first argument is that the evidence adduced at trial was
insufficient to convict him of knowingly failing to register in accordance with Sex
Offender Registration and Notification Act. This argument is substantially
similar to others that we have rejected in the past and is unavailing. See United

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-50050    Document: 00511242113 Page: 2      Date Filed: 09/23/2010
                                No. 10-50050

States v. Whaley, 577 F.3d 254, 262 and n.6 (5th Cir. 2009); see also United
States v. Heth, 596 F.3d 255, 258 (5th Cir. 2010). Binion’s Commerce Clause and
Due Process arguments are, as he concedes, foreclosed. See Heth, 596 F.3d at
259-60; Whaley, 577 F.3d at 258-62. The judgment of the district court is
AFFIRMED.




                                      2